Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Examiner’s Amendment 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with T. Patrick Johnson on February 24, 2020 in order to place the instant application in the proper form for an allowance by incorporating the limitations of claim 20 into independent claims 11 and 13, and cancelling claim 20.

The application has been amended as follows: 
Please substitute claim 11 with the following:
-- 11. (Currently Amended)  A cable fixation device comprising:
a base with holes for receiving rods;
two rods, each rod in one of the holes and extending upwardly from the base, each rod including a threaded end;
a nut on the threaded end of each of the rods;

wherein each fixation element can move along the rods axially; and
wherein each of the plurality of fixation elements includes a base portion extending between the two holes, wherein the plurality of T-shaped fixation projections extend from the base portion in a direction orthogonal to a length of the base portion. --  
Please substitute claim 13 with the following:
-- 13. (Currently Amended)  A cable fixation device comprising:
a base;
two uprights projecting from the base, each upright including a plurality of T-shaped fixation projections arranged in an array, each of the T-shaped fixation projections having a reduced dimensional portion for receiving a cable tie, and having protrusions for engaging a cable jacket;
the fixation projections of each upright projecting in opposite directions from a vertical axis of the upright;
wherein four cables can be tied to each fixation projection on either side of the vertical axis of the upright; and
wherein each of the plurality of fixation elements includes a base portion extending between the two holes, wherein the plurality of T-shaped fixation projections extend from the base portion in a direction orthogonal to a length of the base portion. --  
Regarding claim 20, please cancel claim 20 without prejudice and/or traverse.


Response to Amendment 

	Applicant’s amendment filed November 19, 2020 has been fully considered and entered.

Allowable Subject Matter
Claims 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 11 and 13, none of the prior art references teach or disclose the plurality of fixation elements including a base portion extending between the two holes, wherein the plurality of T-shaped fixation projections extend from the base portion in a direction orthogonal to a length of the base portion.  In Krafcik, the end portions of each tray 38 which receive cable ties 78, which correspond to the claimed fixation projections, project in a direction parallel to a length of the base portion extending between the two holes 54 rather than in a direction orthogonal to said length of the base portion.  Thus, even if one of ordinary skill were to modify the fixation projections to be T-shaped, it would not be obvious to reorient the fixation projections to extend in a direction orthogonal to the length of the base portion since that direction is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.




Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        February 24, 2021